MEMORANDUM**
Eshag Kahen and Eskander Kahen appeal the district court’s dismissal for lack of subject matter jurisdiction of their action seeking injunctive relief against a state appellate court. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the jurisdictional dismissal under the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003). We affirm.
Because the Kahens seek relief from a pending state court proceeding, the district court properly dismissed their action pursuant to the Rooker-Feldman doctrine. See id. at 1163.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.